Grant, J.
(after stating the facts). ■ The contract is evidenced by plaintiff’s proposition and defendant’s reply. If there were any ambiguity in the terms of the contract, *13the fact that plaintiff retained the note, and the defendant did not demand it, would' clearly show the understanding between the parties. We think, however, that there is no ambiguity in the instrument. The proposition was to relieve defendant of any and all responsibility for any “obligations incurred or indebtedness now due on account of said business,” except this note. Evidently defendant had some doubt as to whether the contract included future liability and future expenses or losses while. the business continued. He therefore inserted the condition in his acceptance to remove all doubt upon this point. The business was to continue until the deeds were executed, which was not done until some time after. The precise date I do not find stated in the record. It does appear that on August 13th the agreement was continued in force for 20 days longer. The note did not represent a partnership matter or a partnership liability. It was a personal transaction between the two, and represented a loan of money by one to the other. The contract was unambiguous. It was a settlement of their partnership matters] and not of their individual transactions with each other. The court should have directed a verdict for the plaintiff.
Reversed, and new trial ordered.
The other Justices concurred.